internal_revenue_service department of the treasury number info release date uil washington dc person to contact telephone number refer reply to cc ita - genin-115943-02 date date dear thank you for your letter of date concerning the expiration of the expensing of environmental remediation costs under sec_198 of the internal_revenue_code you asked whether this provision will expire as of date and whether it will be made permanent we are unaware of any pending legislation that would make this provision permanent however the expiration date was extended by sec_162 of the community renewal tax relief act of to date sincerely associate chief_counsel income_tax accounting by clifford m harbourt senior technician reviewer
